Citation Nr: 0729973	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-44 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for right elbow 
disability.

4.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2003, a statement of the 
case was issued in December 2004, and a substantive appeal 
was received in December 2004.  The veteran testified at a 
Board hearing in July 2007.

The August 2003 rating determination also denied entitlement 
to service connection for bilateral hearing loss disability 
and tinnitus disability.  The veteran filed a notice of 
disagreement; however, a November 2004 rating determination 
granted entitlement to service connection for both hearing 
loss and tinnitus disabilities, which constituted a full 
grant of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The veteran 
perfected an appeal as to the disability rating assigned to 
bilateral hearing loss; however, withdrew such appeal in 
December 2006.

The issue of service connection for diabetes mellitus, type 
II, is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.




FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied 
entitlement to service connection for left knee disability; 
the veteran did not file a notice of disagreement.  

2.  In April 2003, the veteran filed a request to reopen his 
claim of service connection for left knee disability. 

3.  Additional evidence received since the RO's February 1992 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for left knee disability, and 
does not raise a reasonable possibility of substantiating the 
claim. 

4.  Right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current right knee disability otherwise related to 
such service.

5.  Right elbow disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current right elbow disability otherwise related 
to such service.


CONCLUSIONS OF LAW

1.  The February 1992 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
February 1992 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Right knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Right elbow disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2003.  
The letter predated the August 2003 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
May 2005.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims and to reopen his claim of 
entitlement to service connection for left knee disability, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); also see Kent 
v. Nicholson, 20 Vet App 1 (2006).  The May 2003 and May 2005 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection and claim to 
reopen, but there has been no notice of the types of evidence 
necessary to establish a disability rating or an effective 
date.  Despite the inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the veteran letters in May 2003 and May 2005, 
which advised him of the evidence necessary to support his 
service connection claims and claim to reopen.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to service connection and claim to 
reopen, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and post-service medical records from Austin 
Regional Clinic.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in more detail below, the Board has determined 
that an examination or opinion is not necessary with regard 
to the issues on appeal.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Factual Background

Service medical records reflect that in August 1971, the 
veteran sustained an abrasion to the left knee.  A dressing 
was applied, and he was instructed to return the following 
morning for a dressing change.  Reports of Medical 
Examinations conducted in June 1976 and July 1980, reflect 
that the veteran's lower extremities were clinically 
evaluated as normal.  In April 1982, the veteran complained 
of left foot and left knee trauma as a result of a fall that 
had occurred three days prior.  An x-ray of both the left 
knee and ankle showed no fracture.  An ace bandage was placed 
on the left ankle, and moist heat was applied to the knee and 
ankle locally.  The diagnosis was soft tissue injury, and 
sprain left ankle.  He was prescribed medication, was advised 
to apply moist heat locally, and to use an ace bandage with 
the left ankle.  The examiner checked the box indicating that 
he could return to duty.  A January 1989 Report of Medical 
Examination reflects that the veteran's lower extremities 
were clinically evaluated as normal.  

In August 1991, the veteran filed an initial claim of service 
connection for multiple disabilities, to include left knee 
disability.  At that time, he did not claim entitlement to 
service connection for right knee disability, right elbow 
disability, or diabetes mellitus.  

In October 1991, the veteran underwent a VA orthopedic 
examination.  He reported that in 1983, while unloading drums 
from a truck, he felt suddenly his legs and ankles giving up 
under him.  He experienced pain and swelling in the left knee 
and both ankles.  X-rays were taken which showed no 
pathology.  He reported being treated with bed rest for three 
days and analgesics.  The problem resolved over a period of 
six to seven months.  The veteran reported recurrent episodes 
of pain in the ankles, only in cold weather.  He reported the 
need for analgesics for control of this problem which 
resolves over a week usually.  Physical examination of both 
knees showed entirely normal range of motion, with flexion 
extending 0 to 135 degrees bilaterally.  The left knee 
presented no evidence of effusion, and no evidence of 
ligamental laxity.  There was no pain on manipulation, nor 
any grinding or popping could be elicited.  Reflexes were 
present, normal and equal bilaterally.  The diagnosis was 
status post strained left knee.  An x-ray examination of the 
left knee showed no recent or remote fractures; joint spaces 
were preserved; articular surfaces were intact; and, soft 
tissues were not remarkable.  

The veteran's claim of entitlement to service connection for 
left knee disability was denied in a February 1992 rating 
decision, and such decision was issued to the veteran in May 
1992.  The veteran did not initiate an appeal of this 
decision, therefore, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  

In April 2003, the veteran submitted an informal claim to 
reopen entitlement to service connection for left knee 
disability, and also claimed entitlement to service 
connection for right knee disability, right elbow disability, 
and diabetes mellitus.  

A March 1992 clinical record from Austin Regional Clinic 
reflects that the veteran sought treatment for a tingling 
sensation in his right leg.  He also complained of pain in 
the left knee on the left medial aspect just below the knee 
joint proper.  He reported that this had been going on for 
about three or four days.  He denied any radicular symptoms 
up and down the leg.  Examination of the left leg, 
specifically near the knee showed normal knee stability, and 
no effusion.  There was no tenderness at the patella.  There 
was, however, anserine bursitis with marked tenderness on 
palpation.  A neurologic examination was normal.  The 
examiner could not state the origin of his feelings of 
tingling in the right lower extremity.  The anserine bursitis 
was treated with Clinoril, and if he was still symptomatic an 
injection would be considered.  An April 1992 clinical record 
reflects an assessment of anserine bursitis, and that the 
veteran was on Clinoril with excellent results.  The veteran 
was instructed to discontinue the Clinoril, and if the 
bursitis recurred, an injection would be considered.  

A January 1996 VA outpatient treatment record reflects 
complaints of ankle and knee pain, but no objective findings.  
An April 1996 VA x-ray examination of the knees reflects 
normal radiographic appearance of right and left knee, with 
no bone or joint abnormality.  A May 1996 VA outpatient 
treatment record reflects the veteran's report of a right 
knee sprain in 1985.  His knees were within normal limits.  
There was no swelling or effusion.  There was normal range of 
motion in the knees and elbow.  An April 2003 VA outpatient 
treatment record reflects complaints of bilateral knee pain 
rated as an "8."  There are no objective findings recorded.  
VA x-ray examinations of the knees were conducted in May 
2004, and both x-rays were negative.  Specifically, the x-
rays did not show any fracture, dislocation, or any other 
bone or joint abnormalities.

At the July 2007 Board hearing, the veteran reported that 
during service he was unloading a 40 foot trailer, and was 
trapped between a pallet.  To avoid the pallets falling on 
top of him, he used his hand, elbows, and knees to hold the 
pallets.  He reported that he bruised his elbows and knees 
"pretty bad."  He reported that he sought treatment for his 
knees and elbows, and received pain medication.  He reported 
that shortly after separation from service, a doctor told him 
that he had developed arthritis in his knees and elbows.  He 
reported undergoing post-service x-ray examinations of the 
knees, but denied any post-service treatment to the elbow.  
Later, he testified that arthritis of the knees had been 
diagnosed in the past three years.  

III.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for left knee disability was received in April 
2003, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As detailed hereinabove, the February 1992 rating decision 
which denied entitlement to service connection for left knee 
disability is final, as the veteran did not file a notice of 
disagreement.  38 U.S.C.A. § 7105.  The evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the issuance of the February 1992 RO 
determination in May 1992.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
left knee disability cannot be reopened.

As indicated above, the evidence added to the record since 
the February 1992 decision includes medical records from 
Austin Regional Clinic, and VA outpatient treatment records 
from 1995 to the present.  Although the evidence submitted 
with the claim to reopen is new, none of the evidence 
submitted raises a reasonable possibility of substantiating 
the claim of service connection for left knee disability.  
Service medical records do reflect that the veteran sustained 
a left knee contusion in August 1971, and a soft tissue 
injury to the left knee in April 1982; however, service 
medical records are completely devoid of any follow-up 
treatment, or findings of a chronic left knee disability.  An 
October 1991 orthopedic examination of the left knee was 
completely normal, as was an x-ray examination.  Subsequent 
to completion of the February 1992 rating determination, but 
prior to issuance of the rating decision, the veteran sought 
treatment for complaints of left knee pain which he reported 
had only been present for 3 to 4 days.  Physical examination 
did show anserine bursitis with marked tenderness on 
palpation, and the examiner prescribed Clenoril.  Shortly 
thereafter, the examiner determined that the medication had 
excellent results, and the veteran was instructed to 
discontinue the medication.  Thus, it appears that the 
symptomatology resolved without residual disability, and the 
clinical records do not reflect that any such symptomatology 
was etiologically related to injuries sustained in service 
many years prior.  Moreover, there is no indication that the 
veteran sought follow-up treatment for complaints related to 
the bursitis.  Approximately four years later, the veteran 
complained of knee pain; however, a physical and x-ray 
examination was completely normal.  As noted, in April 2003, 
the veteran complained of bilateral knee pain, but there were 
no objective findings recorded.  A May 2004 x-ray examination 
of the left knee was normal.  Thus, based upon review of the 
new evidence of record, the veteran has not submitted any 
medical evidence of a chronic left knee disability. 

There is no evidence to suggest that any claimed left knee 
disability is related to the knee injuries sustained many 
years ago in service.  In light of the lack of objective 
findings of a chronic disability post-service, it appears 
that the left knee injuries sustained in service were acute 
and transitory and essentially resolved without leaving 
chronic residual disability.  A veteran's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Because the evidence does not establish competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability , it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Moreover, the statutory duty to assist the veteran does not 
arise if the veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 
542, 546 (1996).

There is no indication that the veteran has any medical 
expertise regarding the issue on appeal.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions regarding 
medical diagnoses and medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  See generally Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as a predicate to reopen a veteran's 
claim).

Overall, the evidence submitted since the February 1992 
rating decision, while new, is not material and does not 
raise a reasonable possibility of substantiating the claim, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for left knee disability.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  

IV.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for these service 
connection claims and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As will be discussed in more 
detail below, the standards of McLendon are not met in this 
case. 

Right knee disability

Although service medical records do reflect acute injuries 
related to the left knee, the records are completely devoid 
of any injury to the right knee.  As detailed, after the 
April 1982 fall, the veteran only complained of and sought 
treatment for left knee and left ankle injuries.  It is 
unclear whether the fall sustained in 1982 was due to the 
falling pallets incident; however, in any event, service 
medical records are completely devoid of any complaints 
related to the knee.  It is also relevant that the veteran 
claimed entitlement to left knee disability, and other 
disabilities in August 1991; however, did not claim any right 
knee disability.  At the October 1991 VA examination, he 
specifically detailed injuries sustained while unloading 
drums, and did not claim any injury to the right knee.  This 
suggests that he did not incur injury in the claimed 
incident, nor did he have a right knee disability at the time 
of the examination.  Furthermore, the October 1991 VA 
orthopedic examination showed normal range of motion of both 
knees.  The March 1992 clinical records are completely silent 
as to any right knee complaints.  The veteran initially 
complained of knee pain in January 1996; however, an April 
1996 x-ray examination of the right knee was normal.  The 
veteran reported in May 1996 that he had sustained a right 
knee sprain in 1985; however, as noted service medical 
records do not reflect any such sprain, and a physical 
examination of the knees was completely normal.  The veteran 
complained of bilateral knee pain in April 2003; however, 
there are no objective findings.  A May 2004 x-ray 
examination of the right knee was normal.  Thus, in light of 
the fact that service medical records are completely devoid 
of any right knee injury, and that the veteran has not 
submitted any post-service medical evidence of a chronic 
right knee disability, service connection for right knee 
disability is not warranted.  

Because the evidence does not establish competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability , it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see McLendon, supra.

Right elbow disability

Service medical records are devoid of any complaints or 
treatment related to the right elbow.  As detailed, service 
medical records show that the veteran sustained acute left 
knee and left ankle injuries due to an April 1982 fall; 
however, the records do not contain any complaints or 
findings related to the elbows.  As discussed with regard to 
the right knee, in October 1991, the veteran specifically 
detailed injuries sustained while unloading pallets, and did 
not claim any right elbow injury.  Moreover, while the 
veteran claimed entitlement to service connection for 
multiple disabilities in August 1991, he did not claim a 
right elbow disability.  This suggests that he did not have a 
right elbow disability at that time.  Furthermore, post-
service medical records are completely devoid of any 
complaints or treatment related to the elbow.  A May 1996 VA 
outpatient treatment record references the elbows, and merely 
reflects normal range of motion findings.  It is noted that a 
key element to establishing service connection is to show 
that veteran does have the claimed disability.  This element 
may only be shown through evidence of a diagnosis.  In the 
instant case, the veteran has not submitted any evidence of a 
current right elbow disability.  Therefore, it is unnecessary 
to discuss or analyze any claimed etiological relationship.  
As he does not have a current disability or disease related 
to his claimed right elbow, service connection is not 
warranted.  

Because the evidence does not establish competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability , it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see McLendon, supra.


ORDER

The veteran's claim of service connection for left knee 
disability has not been reopened.  Entitlement to service 
connection for right knee disability and for right elbow 
disability is not warranted.  To this extent, the appeal is 
denied. 


REMAND

With regard to his diabetes mellitus, he reported that he was 
told by a VA physician that his diabetes mellitus was as a 
result of his service-connected hypertension.  He testified 
that hypertension was diagnosed in 1985.  He indicated that 
he would obtain a letter from the VA doctor which showed a 
relationship between his diabetes mellitus and hypertension.  
A medical opinion has not been received from the veteran. 

However, in view of the fact that service connection has been 
established for hypertension, the Board believes that the 
veteran's claim of service connection for diabetes on a 
secondary basis to hypertension raises a medical question 
which must be addressed by medical personnel to fully meet 
VA's duty to assist the veteran. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled by an 
appropriate VA examiner to address the 
question of whether there is a causal 
relationship between the veteran's 
service-connected hypertension and his 
diabetes.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's diabetes 
was caused by, or has been aggravated by, 
his service-connected hypertension.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for diabetes.  The RO's 
determination should include 
consideration of secondary service 
connection, including by aggravation, 
under 38 C.F.R. § 3.310 and Allen v. 
Brown, 7 Vet.App. 439 (1995).  If service 
connection for diabetes mellitus, type II 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


